DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/22 has been entered.

Response to Arguments
Applicant’s arguments, filed 09/27/22, with respect to the rejection(s) of claims 1, 6-8, and 10-15 under 35 U.S.C. 102(a)(1) as being anticipated by Potier et al. (US 2013/0236901) have been fully considered and are persuasive.  Applicant has amended claim 1 to recite “a preparation device connected to the circulation conduit at a location downstream of the device for circulating a working fluid, the preparation device receiving the working fluid having said plurality of pockets and said separator fluid therein and being configured to inject into the circulation conduit , an additional volume of separator fluid and an additional volume of carrier fluid” and claim 11 to recite “the preparation of the distribution of the pockets comprising: a preparation device connected to the circulation conduit for receiving the working fluid having said plurality of pockets and said separator fluid therein, said preparation device injecting into the circulation conduit an additional volume of separator fluid, and injecting into the circulation conduit an additional volume of carrier fluid”. Applicant then argued that the prior art Potier does not teach the features of amended claims 1 and 11.  See pages 6-7 of Applicant’s Remarks and the Interview Summary mailed 09/29/22.  The Examiner agrees, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Potier et al. (US 2013/0236901) in view of Quake et al. (US 2002/0058332). Potier teaches a microfluidic device for the production and collection of droplets. The device best shown in Figures 1-2 and described in Paragraphs 0057-0182. 
Regarding claims 1, 10-13 and 15 — Potier teaches a drop recovery system (100) comprised of a microfluidic device. The system (100) includes a conduit for circulation of a fluid having an outlet (droplet microchannel 119 leading to capillary 170 having outlet 171) and a device (support 110) for circulating fluid streams. The device for circulating the fluid stream includes a network of channels (116A, 116B, 117, 118, 119) that combine to form a solution in a conduit (119). The solution in the conduit includes a plurality of pockets of a carrier fluid (first fluid 11) surrounding an internal fluid (cell
14), with each pocket of the plurality of pockets separated by a separator fluid (second fluid 10) that is
immiscible with the plurality of pockets. See Figure 2. Potier also teaches a recovery substrate (microtiter plate 120) having a plurality of wells for collecting the droplets dispensed from the capillary
exit (171). The recover substrate is located on a translation stage (130) that is movable relative to the outlet (171) to allow for the dispensing of droplets into multiple wells. Potier teaches the controlled injection of the carrier fluid (first fluid 11) and internal fluid (cells 12) via a pressure actuated valve (V2) connected to the inlet (114) of the carrier fluid feed channel (117). Potier also teaches controlling flow
with electric, thermal, or acoustic means in Paragraphs 0177-0180. The Examiner submits the device of
Potier teaches a device that yields droplets in the capillary (170) that reach a “critical detachment volume” since the droplets reach a volume that cause them to detach from the capillary and fall to the
well of the microplate plate (120). With respect to method claims 11, 12, 14 and 15, Potier discloses
the steps of providing the device, circulating fluid through the device to form the pockets separated by a
separator fluid, flowing the circulating fluid through the outlet and recovering the drops in the well of
the microtiter plate in Paragraphs 0013-0052. Potier does not teach a preparation device connected to the circulation conduit at a location downstream of the device for circulating a working fluid.  Potier instead teaches a configuration where the channels come together to form a conduit at a single location.  See Figure 2 of Potier. 
Quake teaches a microfluidic device and method of reacting and screening biological material in droplets in a microchannel. The droplets having the biological material are contained within a different and incompatible fluid within the microchannel before being reacted or sorted and then analyzed. See Abstract and Paragraphs 0012-0023. The embodiment of the device and method most relevant to the instant claims is shown in Figure 22 and described in Paragraphs 0313-0318. In general, biological cells and material care contained in aqueous streams that are then intersected with a main channel having oil. The aqueous streams form droplets that are separated by the stream of oil in the main channel.   As shown in Figure 22, Quake teaches configurations where the addition of the carrier fluids (aqueous streams having biological material) occurs at different locations (inlet channels 2202, 2203) in the separator fluid (oil in main channel 2201). Quake teaches that the location of the inlets allows the timed combination of droplets to control the reaction of material in the aqueous droplets in Paragraph 0316. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the channel configuration(s) from Quake with the system of Potier. One of ordinary skill in the art at the time would add the channel configurations to the system of Potier in order to control reactions as taught by Quake. 
Regarding claim 6 — Potier teaches a control unit in Figure 1 and Paragraphs 0079 and 0138-
0181.
Regarding claims 7 and 8 — The Examiner directs Applicant to Figure 2 which shows the
microchannel 119 having a width in the channel that is greater in the channel than at the entry portion
(claim 7). Figure 2 also shows the injection of the separator fluid (10) from channels (116A, 116B) at a
point downstream of the carrier fluid channel (114).
Regarding claim 14 — Figure 1 shows the exit capillary (170) in a vertical position.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Potier et al. (US 2013/0236901) in view of Quake et al. (US 2002/0058332), and further in view of Takats et al. (US 2005/0029442). Potier and Quake as combined above in Paragraphs 8-13 teach every element of claims 2-5 except for the nozzle element. Takats teaches a system and method for preparing nanospray droplets. The system includes a high pressure nozzle for forming an electrospray of droplets flowing in a channel. The embodiment or portion of the system that is most relevant to the instant system is shown in Figure 2 and described in Paragraphs 0029-0038. As shown in Figure 2, the spray device includes a sample capillary (26) having a fluid surrounded by a second capillary or tube (29) having a gas. The gas causes the formation of ultra-fine droplets at the exit of the capillary that may be analyzed by a mass spectrometer (Paragraph 0027). The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the spray device (11) from Takats with the combined system of Potier and Quake. One of ordinary skill in the art would add the spray device to Potier and Quake to provide ultra-fine droplets as taught by Takats.
Regarding claim 5 reciting a passage having a polygonal shape – The Examiner takes the position
that the difference between the prior art and the claims is one of shape and that the device of the
instant claims would not perform the function of forming droplets differently than the prior art combination of Potier and Quake.  In re Dailey, 357 F.2d 669, 149 USPO 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) See MPEP 2144.04, Section IV, B. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Potier et al. (US 2013/0236901) in view of Quake et al. (US 2002/0058332), and further in view of Monforte (US 2008/0124726). Potier and Quake as combined above in Paragraphs 8-13 teach every element of claim 9 except for the separator fluid being a gas. Monforte teaches a system and method of partitioning cells for analysis. The embodiments of the device most relevant to the instant claims are shown in Figures 3A-3B and 6. As shown in Figure 6, Monforte teaches a system having a reservoir (602) of aqueous solution (600) with cells (605) coupled to a channel junction (625) and a reservoir (608) of immiscible fluid (607) also connected to the channel junction (625). The combination of the fluids at the channel junction (625) results in a stream in the flow channel (622) such that the aqueous reaction volumes with cells (629) are formed between immiscible partitions (628). In Paragraph 0094, Monforte teaches the use of an inert gas such as helium or argon for the immiscible partitioning phase. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the inert separation gas phase from Monforte with the combined device of Potier and Quake. Potier teaches the use of non-reactive oil (separation fluid 10) to separate the carrier fluid pockets. One of ordinary skill in the art would add the totally inert gas in order to completely prevent reactions between the carrier fluid pockets as taught by Monforte.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        December 17, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798